          Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 1 of 6



 1   Frank E. Scherkenbach (CA #142549)
     scherkenbach@fr.com
 2   FISH & RICHARDSON P.C.
     One Marina Park Drive
 3   Boston, MA 02210-1878
     Telephone: (617) 542-5070
 4   Facsimile: (617) 542-8906

 5   Michael R. Headley (CA SBN 220834)
     headley@fr.com
 6   Neil A. Warren (CA SBN 272770)
     warren@fr.com
 7   FISH & RICHARDSON P.C.
     500 Arguello Street, Suite 500
 8   Redwood City, CA 94063
     Telephone: (650) 839-5070
 9   Facsimile: (650) 839-5071

10   John W. Thornburgh (CA SBN 154627)
     thornburgh@fr.com
11   FISH & RICHARDSON P.C.
     12390 El Camino Real
12   San Diego, CA 92130
     Telephone: (858) 678-5070
13   Facsimile: (858) 678-5099

14   Attorneys for Defendant
     POWER INTEGRATIONS, INC.
15

16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                  SAN FRANCISCO DIVISION
19

20   OPTICURRENT, LLC,                          Case No. 3:17-cv-03597-EMC

21                Plaintiff,                    POWER INTEGRATIONS’ RENEWED
                                                OBJECTION TO DISCLOSURE OF ITS
22         v.                                   REVENUES TO THE JURY
23   POWER INTEGRATIONS, INC.,                  JUDGE:      Hon. Edward M. Chen

24                Defendants.

25

26
27

28
                                                       POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                          DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                            Case No. 3:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 2 of 6



 1          At the Pretrial Conference, the Court ruled that Opticurrent would be required to lay a

 2   foundation for the economic comparability of the QBar license before the Court would permit

 3   Opticurrent to introduce evidence of PI’s total accused revenue or average selling price.

 4   (2/11/2019 Tr. at 56:18-58:2; 2/15/2019 Tr. at 164:17-166:4.) PI hereby renews its objections

 5   because Opticurrent has failed to lay the required foundation.

 6          (1) Opticurrent has failed to introduce economic evidence comparing QBar’s licensed

 7   product to the accused products. The undisputed evidence shows that the QBar product licensed

 8   to practice Mr. Congdon’s prior art ’323 patent was a three-terminal switch with a specific

 9   configuration. (TX-2 at ¶¶ 2, 3 (“‘QBAR Switch’ means Three-Terminal Noninverting Transistor

10   Switch as disclosed, claimed, and covered by U.S. Patent #5,134,323”; “The Licensor grants to the

11   Licensee a worldwide exclusive license to make, to have made, to use, and to sell QBAR

12   Switches….”).) By contrast, PI’s accused products combine a switch with the “brains” of a power

13   supply. (E.g., TX-11 (“TinySwitch-LT combines a high voltage power MOSFET switch with a

14   power supply controller in one device.”).)

15          No Opticurrent witness addressed the economic comparability of a 2-3% royalty on a

16   simple switch with a similar royalty on a much more complex product, or how such a royalty

17   should be apportioned. Mr. Brunell admitted he was not qualified to answer whether the ’623

18   patent covers the entirety of the accused products (Tr. at 455:7-10), and Dr. Zane (to whom Mr.
19   Brunell deferred) did not discuss this topic. For example, Dr. Zane said nothing about the value of

20   the controller portion of the accused products.

21          (2) Opticurrent failed to introduce economic evidence comparing QBar to PI. The

22   undisputed evidence shows that QBar was not commercially successful. It sold some products but

23   eventually shut down and was absorbed into Mr. Congdon’s subsequent “Bit Parts” company,

24   which ended up in debt. (Tr. at 428:15-21, 429:2-5, 429:15-22, 438:3-8 (Brunell).) By contrast,

25   Opticurrent’s proposed exhibit TX-210A shows that PI had revenues of over $600 million for the

26   accused products.
27

28
                                                       1          POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                                     DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                                      Case No. 3:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 3 of 6



 1           No Opticurrent witness addressed the economic comparability of QBar and PI, or how 2%-

 2   3% of QBar’s revenue should be apportioned to account for PI’s much greater volume. For

 3   example, Opticurrent’s principal Mr. Brunell was unable to give such testimony and did not.

 4           (3) Opticurrent failed to introduce economic evidence of the value of the ’623 patent’s

 5   alleged “improvement” over the ’323 patent: Opticurrent’s only benchmark license is for the

 6   prior art ’323 patent rather than the ’623 patent-in-suit. Opticurrent argues that the ’623 patent

 7   must be more valuable than the ’323 patent because the ’623 patent is an alleged “improvement.”

 8   (E.g., Dkt. No. 206 at 5 (Opticurrent arguing that it may seek a higher royalty for the ’623 patent

 9   because it is an improvement of the ’323 patent); Tr. at 298:22-299:12 (Zane testifying that the

10   ’623 patent is an improvement of the ’323 patent).) Yet this gets the law exactly backwards.

11   “Improvement patents” are generally recognized as less valuable than fundamental patents. As the

12   Supreme Court explained in the seminal case on apportionment, “[w]hen a patent is for an

13   improvement, and not for an entirely new machine or contrivance, the patentee must show in what

14   particulars his improvement has added to the usefulness of the machine or contrivance. He must

15   separate its results distinctly from those of the other parts, so that the benefits derived from it may

16   be distinctly seen and appreciated.” Garretson v. Clark, 111 U.S. 120, 121 (1884) (emphasis

17   added). The Federal Circuit, sitting en banc, has also recognized the importance of apportionment

18   in the case of improvement patents: “Early cases invoking the entire market value rule required
19   that for a patentee owning an ‘improvement patent’ to recover damages calculated on sales of a

20   larger machine incorporating that improvement, the patentee was required to show that the entire

21   value of the whole machine, as a marketable article, was ‘properly and legally attributable’ to the

22   patented feature.” Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538 (1995) (en banc).

23           Opticurrent’s technical expert Dr. Zane even admitted at trial that, in his opinion, the prior

24   art ’323 patent has more fundamental value in PI’s products than the asserted ’623 patent. He

25   testified: “In my report I believe I said that the transistor is an essential function in the accused

26   products. I think it’s clear that the accused products are built around a transistor. That’s an
27   essential feature. An essential component.” (Tr. at 389:1-6.) But the transistor switch of the ’623

28   patent was already disclosed in the ’323 patent – the ’623 patent just adds a standard CMOS
                                                      2           POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                                     DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                                          Case No. 5:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 4 of 6



 1   inverter to the transistor switch disclosed in the ’323 patent. (See TX-4 (’623 patent) at 1:45-46

 2   (“Noninverting transistor switches which comprise only three terminals are well known and

 3   widely used in the art.”); id. at 2:67 – 3:5 (identifying the addition of the CMOS inverter to the

 4   “well known and widely used” transistor switch of the ’323 patent). And as for the ’623 patent,

 5   Dr. Zane testified it “is related to essentially how we’re deriving the power and to do so with low

 6   leakage. I believe this is an important or significant feature that is a portion of a product.” (Tr. at

 7   389:7-10.) In other words, Dr. Zane opined that the ’323 technology is “essential” whereas the

 8   ’623 technology is merely “important or significant.”

 9          During trial today, the inventor Mr. Congdon amplified this point: he testified that the ’323

10   patent is “the core” of the ’623 patent, and also admitted that the ’323 patent is in the public

11   domain.

12          Yet Opticurrent has offered no evidence regarding how to separate or apportion the value

13   of the alleged ’623 improvement over the invention of the prior art ’323 patent, which is in the

14   public domain. It has thus failed to satisfy the Supreme Court’s directive in Garretson.

15          (4) Opticurrent has failed to introduce the type of evidence required to permit use of total

16   accused revenues in connection with a benchmark license. VirnetX found reliance on the

17   defendant’s entire accused revenue reversible error despite the fact that benchmark licenses had

18   been admitted into evidence. VirnetX, Inc., v. Cisco Systems, Inc., 767 F.3d 1308, 1330 (Fed. Cir.
19   2014) (“After determining the royalty base, Weinstein applied a 1% royalty rate, based on six

20   allegedly comparable licenses….”). At the Pretrial Conference, Opticurrent argued that VirnetX is

21   distinguishable because VirnetX accused the entire iPhone, whereas Opticurrent accuses the

22   “small[est] saleable unit.” (2/11/2019 Tr. at 54:10-16.) Opticurrent misunderstands the holding of

23   VirnetX. The Federal Circuit actually held “[w]here the smallest salable unit is, in fact, a multi-

24   component product containing several non-infringing features with no relation to the patented

25   feature (as VirnetX claims it was here), the patentee must do more to estimate what portion of the

26   value of that product is attributable to the patented technology. To hold otherwise would permit
27   the entire market value exception to swallow the rule of apportionment.” 767 F.3d at 1327-28. In

28   other words, even if PI’s multi-function chips are the “smallest saleable unit,” Opticurrent must
                                                      3           POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                                      DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                                         Case No. 5:17-cv-03597-EMC
           Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 5 of 6



 1   still apportion between the value of the accused switch and the non-accused controller circuitry, or

 2   “brains.”

 3          Commonwealth Sci. & Indus. Research Organization v. Cisco Sys., 809 F.3d 1295 (Fed.

 4   Cir. 2015) does not help Opticurrent because the alleged benchmark there was the actual licensing

 5   history between the same parties regarding the same patent. Id. at 1302-1303. Opticurrent’s QBar

 6   benchmark does not involve PI, the patent-in-suit, or the same products.

 7          Minks v. Polaris Industries, 2009 U.S. Dist. LEXIS 92865 (M.D. Fla. Sep. 17, 2009) (Dkt.

 8   No. 218-1) says nothing about the admission of a defendant’s accused revenue over objection.

 9          And Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201 (Fed. Cir. 2014) amplifies Opticurrent’s

10   lack of foundational evidence by showing what is actually needed when a party seeks to use a

11   benchmark license to justify consideration of total revenues. In that case, the critical factor that

12   tipped the scales in plaintiff’s favor was “expert testimony” that “explain[ed] to the jury the need

13   to discount reliance on a given license to account only for the value attributed to the licensed

14   technology.” Id. at 1228; see also id. at 1226 (“According to Ericsson, its expert conducted a

15   rigorous analysis, which separated the value of the patents at issue from any other patents covered

16   by the licenses he referenced.”). By contrast, Opticurrent has no damages expert, and no other

17   witness who even attempted a “rigorous analysis” that attempted to “explain[] to the jury the need

18   to discount reliance on a given license to account only for the value attributed to the licensed
19   technology.” Moreover, in Ericsson, the defendant waived any objection to the admission of total

20   revenue. Id. at 1226 (“any objection to counsel’s references to the cost of items incorporating the

21   allegedly infringing chips was waived”). By contrast, PI preserves its objection to the admission

22   of total revenues.

23          Conclusion: PI respectfully requests that the Court exclude evidence of PI’s total accused

24   revenues or average selling price. However, PI does not believe that this requires nonsuit. There

25   is evidence in the record, such as Mr. Brunell’s testimony, that would permit the Court or Jury to

26   award nominal damages in the event infringement is found. Thus, trial may continue regarding
27   infringement so that the Court or Jury may decide that issue.

28
                                                       4            POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                                       DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                                         Case No. 5:17-cv-03597-EMC
          Case 3:17-cv-03597-EMC Document 268 Filed 02/20/19 Page 6 of 6



 1   Dated: February 20, 2019              FISH & RICHARDSON P.C.

 2

 3                                         By: /s/ Michael R. Headley
                                               Michael R. Headley
 4
                                           Attorneys for Defendant
 5
                                           POWER INTEGRATIONS, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          5          POWER INTEGRATIONS’ RENEWED OBJECTION TO
                                                        DISCLOSURE OF PI’S REVENUES TO THE JURY
                                                                          Case No. 5:17-cv-03597-EMC
